Citation Nr: 1016802	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-39 833	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran


REPRESENTATION

Appellant represented by:	Erin J. McLaughlin, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954.  He died in February 2007.  The appellant 
seeks recognition as his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2007 administrative decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania, that determined there was no 
continuous cohabitation with the Veteran up until the time of 
his death.  In October 2009, the Board denied the claim.

In the action below, the Board vacates its prior decision and 
remands the appeal to the RO for appropriate action.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or her representative, or on the 
Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).    

Following an October 2009 Board decision it came to the 
Board's attention that, in December 2008, the appellant 
executed an Appointment Of Individual As Claimant's 
Representative (VA Form 21-22a) in favor of the attorney 
listed on the cover sheet.  The RO received the document in 
January 2009, i.e., prior to the March 2009 Travel Board 
hearing.  Unfortunately, for reasons unknown, the appointment 
form was not added to the claims folder prior to the March 
2009 hearing or prior to the October 2009 decision.  As a 
consequence, the appellant's former counsel was the sole 
attendee.  \

In a March 2010 Motion to Vacate, the appellant's attorney 
notes that neither she nor the appellant was notified of or 
otherwise aware of the March 2009 hearing.  As a result, the 
appellant was denied due process in the handling of her 
appeal.  

The Board agrees.  Accordingly, the Motion to Vacate is 
granted, and the October 2009 Board decision addressing the 
issue noted on the cover sheet is vacated.


REMAND

In as much as the appellant's attorney of record was not 
afforded an opportunity to be present at the March 2009 
hearing, another hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a hearing as 
requested before a Veterans Law Judge at 
the earliest available opportunity, in 
accordance with applicable procedures, and 
notify the appellant and her attorney of 
the date and time thereof.  If she wishes 
to withdraw the request for the hearing, 
that should be done by written document 
submitted to the RO.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until she is notified.  VA will notify her if further action 
is required on her part.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
	          
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



              ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


